DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-24 in the reply filed on 05/09/2022 is acknowledged.
Claims 11-14 and 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	Claim status
The examiner acknowledged the amendment made to the claims on 05/09/2022.
Claims 1-14 and 16-26 are pending in the applications. Claims 1-10 and 16-24 are previously presented. Claim 15 is cancelled. Claims 11-14 and 25-26 are withdrawn in response to the restriction requirement. Claims 1-10 and 16-24 are hereby examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  “and/or that aqueous suspension…” in line 7-8 should read “and/or that the aqueous suspension…”.  Appropriate correction is required.
Claims 2-3 and 19-20 are objected to because of the following informalities:  “alfa” should read “alpha”.  Appropriate correction is required.
Claims 3-4 and 20-21 are objected to because of the following informalities: “wherein the hop or hop products” should read “wherein the hops or hop products”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “wherein the hops or hop products and fermentable carbohydrate is at least 5 g/l” should read “wherein the concentration of the hops or hops products and the fermentable carbohydrate is at least 5 g/l by weight of the aqueous suspension”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “wherein the FAN is less than 4.5ppm FAN/ºPl” should read “where in the amount of FAN is less than 4.5ppm FAN/ºPl”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing an aqueous suspension comprising 1. 5 g/l hops or hop products and fermentable carbohydrate”. It is unclear whether at least 1.5 g/l is for hops or hop products only, or for the sum of the hops or hop products and the fermentable carbohydrate. For the purpose of the examination, it is interpreted that the hops or hop products and the fermentable carbohydrate combined has a concentration of at least 1.5 g/l by weight of the aqueous suspension. Clarification is required.
Claim 1 recites “or that aqueous suspension comprises an amount of free amino nitrogen (FAN) of less than 180ppm”. It is unclear at what stage the aqueous suspension comprises the recited amount of FAN. For the purpose of examination, it is interpreted that the aqueous suspension comprises less than 180 ppm Fan at the start of the fermentation. Clarification is required. 
Claims 2-10 and 16-24 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 2 recites “wherein the aqueous solution comprises less than 30ppm iso-alfa-acids at the start of fermentation”. There is insufficient antecedent basis for the limitation “the aqueous solution”. It also is unclear what “the aqueous solution” is referring to. For the purpose of examination, “the aqueous solution” is interpreted to mean “the aqueous suspension” recited in claim 1. Claims 8-9, 19 and 22-23 are rejected for the same reason. Appropriate correction is required. 
Claims 3 and 20 recite that the hops or the hop products have an alpha acid content of maximally 3% or 2%. It is unclear the content of alpha acid is for hops or hop products before being mixed with the fermentable carbohydrates, or is for the hops or hop products in the aqueous suspension. For the purpose of examination, it is interpreted that the hops or hops products has the claimed alpha acids contents before being mixed with the fermentable carbohydrate. Clarification is required.
Claim 5 recites that the fermentation is performed under low-oxygen condition. However, absent a clear definition, it is unclear what oxygen level is considered “low-oxygen”. Clarification is required.
Claim 7 recites a malt/HMS ratio of 50/50 or less. It is unclear what the ratio is bases upon. For the purpose of examination, the ratio is weight ratio. Appropriate correction is required.
Claim 17 recites that “wherein the FAN is less than 4.5ppm FAN/ºPl”. It is unclear at what stage the FAN is less than 4.5 ppm FAN/ºPl. For the purpose of examination, it is interpreted that the FAN is less than 4.5ppm FAN/ºPl at the start of the fermentation. Clarification is required.
Claim 18 recites that “wherein the amount of FAN is less than 85ppm”. It is unclear at what stage the amount of FAN is less than 85ppm. For the purpose of examination, it is interpreted that the amount of FAN is less than 85ppm at the start of the fermentation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 16-18 and 20-23 rejected under 35 U.S.C. 103 as being unpatentable over Briggs, “Brewing Science and Practices”, Woodhead Publishing Ltd., 2004, pages 4, 5, 88, 227, 238, 403 and 537 (hereinafter referred to as Briggs), Otama, “Correlation of the free amino nitrogen and nitrogen by O-phthaldialdehyde methods in the assay of beer”, Thermoscientific ,2015, page 1-5 (hereinafter referred to as Otama) and Nishida US Patent Application Publication No. 2006/0051459 (hereinafter referred to as Nishida).
Regarding Claims 1, 6, 8, 16-18 and 22, Briggs teaches a method for preparing a beverage component (e.g., beer), the method comprising the steps of providing an aqueous suspension (e.g., hopped wort) comprising hops or hop products (e.g., pellet or hop extract) and fermentable carbohydrates (e.g., wort) and fermenting the aqueous suspension with a yeast (e.g., S. cerevisiae) to obtain the beer, in which the alpha acids in hops are isomerized into iso alpha acids during boiling with wort to provide the bitter flavors of a beer, and that the fermentable carbohydrates are fermented by the yeast to provide alcohol and carbon dioxide (page 4, 5, para. 1.7 and 1.9; page 227, 2nd para.).
Briggs is silent regarding the amount of hops or hop products and fermentable carbohydrates in the hopped wort. However, where the prior art recognizes that the purpose of hops is to provide alpha acids which are isomerized into iso alpha acids to deliver the bitterness for the beer, and that the fermentable carbohydrates are fermented by the yeast to provide alcohol and carbon dioxide, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of hops in the wort depending on the intensity of the bitterness desired for the beer; it would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of fermentable carbohydrates in the wort so as to ensure sufficient amount of alcohol could be synthesized by the yeast. As such, the concentrations of hops plus fermentable carbohydrates as recited in claims 1 and 16 are merely obvious variants of the prior art.
Briggs is silent regarding the amount of free amino nitrogen (FAN) in the hopped wort. However, Briggs teaches that FAN in wort is a measure of the low molecular weight substances, mainly amino acids, which are needed to support yeast growth and metabolism, and that wort with too low levels of FAN resulting in unbalanced concentrations of higher alcohol and ester  (page 88, 2nd para.; page 537, 2nd para.).
In the same field of endeavor, Otama teaches that level of FAN in wort influences the formation of higher alcohol such as ethanol, which contributes to the flavor of beer; if FAN level is low, yeast growth is limited but if level of FAN is too high, amino acids inhibit further synthesis increasing yeast growth and promoting higher alcohol formation; Otama further suggests a FAN amount of 14-15 ppm FAN/ºPl (Page 1, Introduction).
Also, in the same field of endeavor, Nishida discloses controlling FAN in wort to avoid or prevent off-flavor for the beer, and also suggests that FAN level in wort could be manipulated by adjusting the type or amount of malt ([0041; 0043; 0040]; Nishida also teaches a FAN level of 150 ppm (Example 5; Table 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of FAN in the wort through adjusting the type or amount of malt such that the free amino nitrogen in the wort could suitably support yeast growth without compromising the flavor of the beer. As such, the FAN as recited in claims 1, 8, 17-18 and 22 are merely obvious variants of the prior art.
Regarding claims 3 and 20, Briggs as modified by Otama and Nishida teaches what has been recited above but is silent regarding the amount of alpha acids in the hops. However, knowing that the purpose of a hop is to provide alpha acids which are isomerized into iso alpha acids to deliver the bitterness for the beer, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of alpha acid in the hops so to as to ensure it could deliver the desired amount of bitterness to the beer when isomerized. As such, the amount of alpha acid as recited in claims 3 and 20 are merely obvious variants of the prior art.
Regarding claims 4 and 21, Briggs teaches that the hops are supercritical CO2 extracted hops (page 238, para. 1-2). 
Regarding claim 5, Briggs as recited above teaches that the yeast being used for fermentation is S. cerevisiae, which is known to ferment under anerobic condition.
Regarding claims 9 and 23, Briggs teaches a pH of slightly less than 5 at the start of the fermentation (page 403, Fig. 12.1 C).
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs as modified by Otama and Nishida as applied to claim 1 above, and further in view of Mertens WO2016/038216A1 (hereinafter referred to as Mertens).
Regarding claim 2 and 19, Briggs as modified by Otama and Nishida teaches what has been recited above but is silent regarding the amount of iso alpha acids in the hopped wort. However, knowing that iso alpha acids are responsible for the signature bitter flavor of the beer, and that they are isomerized product of alpha acids during boiling of the hopped wort, a skilled artisan would have been motived to manipulate with the amount of hops added to the wort and/or the boiling condition such as time so as to ensure that enough amount of bitterness is delivered. As such, the amount of iso alpha acids as recited in claims 2 and 19 are merely obvious variants of the prior art.
Further, in the same field of endeavor, Mertens teaches that in the conventional brewing process, a fraction of the alpha-acids added to the wort (typically by addition of hop pellets or hop extracts) are isomerized into the more soluble and bitter iso-alpha-acids during the wort boiling stage, with usually concentrations of iso alpha acids (with a flavor threshold of about 4 ppm) between 5 and 50 ppm in the finished beer (page 2, line 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by manipulating with the amount of hops added to the wort and/or the boiling condition (e.g., time) so as to ensure that 4-50 ppm of iso alpha acid is contained in the finished beer.
An iso alpha acid concentration of 5-50 ppm in the finished beer is reasonably consistent with the concentration of iso alpha acid in the fermented broth.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Briggs as modified by Otama and Nishida as applied to claim 1 above, and further in view of Elvig US Patent Application Publication No. 2010/0303955 (hereinafter referred to as Elvig).
Regarding claim 7, Briggs as modified by Otama and Nishida teaches what has been recited above but is silent regarding mixing mashed malt with high maltose syrup.
In the same field of endeavor, Elvig teaches that it is customary for breweries to add high maltose syrup (HMS) to wort to increase of fermentable sugar ([0157]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by adding high maltose syrup with reasonable expectation of success, for the reason that prior art has established that doing so would increase fermentable sugar in wort mixture.
Briggs as modified by Elvig is silent regarding the ratio of wort/HMS as recited in the claim. However, a skilled artisan would have been motivated to manipulated the amount of HMS added to the wort, so as to ensure that suitable amount of fermentable sugars exist in the wort to be converted into alcohol. As such, the ratio as recited in the claim is merely an obvious variant of the prior art.
Claims 10 and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over Briggs as modified by Otama and Nishida as applied to claim 1 above, and further in view of Hernandez US Patent No. 3,113,029 (hereinafter referred to as Hernandez).
Regarding claims 10 and 24 , Briggs as modified by Otama and Nishida teaches what has been recited above but is silent regarding adjusting the pH of the fermented beverage to 2.8-3.8 or 3-3.3.
In the same field of endeavor, Hernandez teaches a method of making beer comprising the steps of preparing a concentrated hopped wort, followed by fermenting and adjusting the pH of the ferment to a value of 3-3.5 by an acid such as phosphoric acid and citric acid (column 1, line 32-45; Example 1). Hernandez further teaches that such a strategy offers the advantages of saving cost, time and volume (column 2, line 23-30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Briggs by subjecting a concentrated hopped wort to fermentation followed by adjusting the pH of the ferment to a pH of 3-3.5 with reasonable expectation of success, for the reason that prior art has established that subjecting a concentrated hopped wort to fermentation followed by adjusting the pH of the ferment to a pH of 3-3.5 to make a beer product could same cost, time and volume.
The pH range as disclosed by Hernandez falls within or overlaps with the ranges recited in claims 10 and 24. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793